DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, and 9 all recite “transmitting” and/or “receiving” a “tail doorbell”.  A “doorbell” in this art area appears to be a type of register (i.e. a doorbell register).  A “tail” is a location in a queue.  While transferring entries between the recited queues and doorbell registers would not be indefinite, it is not clear whether language reciting the moving of a “tail doorbell” requires moving to/from a doorbell register or to/from the tail of a queue, or if this language can encompass anything having the function of a doorbell (effectively an unrequested message).  It is also unclear whether the transmission of the “tail doorbell” is referring to sending an entry to or from the tail of a queue and to or from- a doorbell register.  Using claim 1 as an example, claim 1 recites: “the host transmits a SQ tail doorbell to the slave device”.  It is not clear whether this language requires the host to transmit an SQ entry to a doorbell register of the slave device, or an entry from a doorbell register in the host to an SQ in the slave device.  Other language in the claims and in the context of the way SQs and CQ’s operate in NVMe, one interpretation may be more likely than the other, but the claim language itself is unclear because both options could be read as the sole correct interpretation.  Note that claim language reciting the transmission of “entries” (or similar) between doorbell registers and queues (SQ/CQ), where the location of both the register and queue were clear, would not be indefinite.  
Claims 1 and 7 substantially recite: “the slave device performs multiple read operations according to the SQ tail doorbell and thereby reads the X SQ entries from the host, wherein in each of the multiple read operations, the slave device reads Y SQ entry/entries from the host at most, the Y is a positive integer smaller than the X[.]”  It is not clear whether the slave device actually “reads the X SQ entries from the host” because the claim language also states that “the slave device reads Y SQ entries from the host at most . . . Y is . . . smaller than the X”.  Since it is not clear whether the slave device reads (all) X entries or only Y entries the claim language is indefinite.  
Claim 4 recites: “the slave device uses hardware and firmware to perform the multiple read operations and the multiple write operations, the hardware and the host exchange messages, the firmware processes the X SQ entries and prepares the P CQ entries”.  It is not clear which (if any) operations must be carried out using firmware only, hardware only, or a combination of the two.  For example, merely using hardware and firmware to perform read and  write operations could be read as including the use of background operations carried out using hardware and firmware (in contrast to, for example, “carrying out a read operation in response to a read instruction in firmware” which would make clear that the read operations are limited to firmware).  It is also unclear what is meant by “firmware processes” the SQ entries and “prepares” the CQ entries because there is no way to determine what steps would be required to “process” the SQ entries or “prepare” the CQ entries.  If the firmware carries out a specific step, (e.g. moving the CQ entries from one place to another), claiming the firmware carrying out a specific step may be a way forward.  Without any objective measure of when the SQ entries are “processed” or the CQ entries are “prepared” it cannot be objectively determined whether the steps of processing or preparing are carried out using firmware.  
Claim 6 recites: “the host expects that the slave device SQ entry upper limit is equal to the host SQ entry upper limit according to the NMVe protocol and expects that the slave device CQ entry upper limit is equal to the host CQ entry upper limit.”  Whether or not the host “expects” the slave device SQ/CQ upper limits to be is subjective.  Note that this claim appears to impute an expectation to a machine.  It is not clear what steps or structures would infringe on a device that “expects” slave devices to have certain queue sizes.  Also, expecting the slave to comport to “NVMe protocol” is unclear because there is more than one version of the protocol.   
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NVMe Spec (NVM Express Base Specification Revision 1.4, June 2019), Rao (US 2019/0377516, different assignee), and Park (US 2018/0113615).
1. A system for exchanging messages, comprising a host and a slave device, wherein: 
the host prepares X submission queue (SQ) entries, wherein the X is an integer greater than one but not greater than a host SQ entry upper limit: (“A Submission Queue (SQ) is a circular buffer with a fixed slot size that the host software uses to submit commands for execution by the controller.”  NVMe Spec page 8.  “each I/O Queue supporting up to 65,535 outstanding commands” NVMe Spec page 7.) the host transmits a SQ tail doorbell to the slave device: the slave device performs multiple read operations according to the SQ tail doorbell and thereby reads the X SQ entries from the host, (“A Submission Queue (SQ) is a circular buffer with a fixed slot size that the host software uses to submit commands for execution by the controller. The host software updates the appropriate SQ Tail doorbell register when there are one to n new commands to execute. The previous SQ Tail value is overwritten in the controller when there is a new doorbell register write. The controller fetches SQ entries in order from the Submission Queue and may execute those commands in any order.  Each Submission Queue entry is a command. Commands are 64 bytes in size. The physical memory locations in memory to use for data transfers are specified using Physical Region Page (PRP) entries or Scatter Gather Lists.” NVMe Spec page 8.  “Figure 120 shows an example of a data read request using SGLs.” NVMe Spec, page 75.) wherein in each of the multiple read operations, the slave device reads Y SQ entry/entries from the host at most, the Y is a positive integer smaller than the X and not greater than a slave device SQ entry upper limit, and the slave device SQ entry upper limit is smaller than the host SQ entry upper limit: (“A Submission Queue (SQ) is a circular buffer with a fixed slot size that the host software uses to submit commands for execution by the controller. The host software updates the appropriate SQ Tail doorbell register when there are one to n new commands to execute. The previous SQ Tail value is overwritten in the controller when there is a new doorbell register write. The controller fetches SQ entries in order from the Submission Queue and may execute those commands in any order.” NVMe spec page 8.  “The write to the Submission Queue doorbell register triggers the controller to consume one or more new commands contained in the Submission Queue entry. The controller indicates the most recent SQ entry that has been consumed as part of reporting completions. Host software may use this information to determine when SQ slots may be re-used for new commands.” NVMe Spec page 284.
The previously cited art does not expressly state that the slave SQ entry upper limit is smaller than the hose SQ upper limit. 
Rao teaches: “The global submission queue is larger than the submission queue of each of the storage devices communicatively coupled to the storage management system. In one embodiment, the global submission queue supports at least 128 queues. In another embodiment, the global submission queue supports at least 256 queues. Further, the submission queue of each of the storage devices may not support more than 64 queues. In one embodiment, the submission queue of each of the storage devices does not supports any more than 32 queues.”  Rao paragraph 0043.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rao as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited portions of the reference above); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (each element in the prior art references would perform the same function combined as they perform separately in the respective references); One of ordinary skill in the art would have recognized that the results of the combination were predictable (one of ordinary skill in the art would have recognized that the results of using a small buffer on the device was predictable). See MPEP § 2143(I)(A).  Note also that It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rao because smaller buffers are generally cheaper and also generally save power.)
the slave device prepares P completion queue (CQ) entries, (“A Completion Queue (CQ) is a circular buffer with a fixed slot size used to post status for completed commands. A completed command is uniquely identified by a combination of the associated SQ identifier and command identifier that is assigned by host software.” NVMe Spec page 9.  See figure 2 on page 8 of the NVMe Spec, showing arrows from the controller to the completion queues of the host.) wherein the P is an integer greater than one; the slave device performs multiple write operations and thereby transmits the P CQ entries to the host, wherein in each of the multiple write operations, the slave device transmits Q CQ entry/entries to the host at most, and the Q is a positive integer smaller than the P and not greater than a slave device CQ entry upper limit; (“For NVMe over PCIe implementations, a command is submitted to the controller when a Submission Queue Tail Doorbell write by the host moves the Submission Queue Tail Pointer past the slot containing the corresponding Submission Queue entry. . . . A command is being processed when the controller and/or namespace state is being accessed or modified by the command (e.g., a Feature setting is being accessed or modified or a logical block is being accessed or modified). . . . A command is completed when a Completion Queue entry for the command has been posted to the corresponding Completion Queue. Upon completion, all controller state and/or namespace state modifications made by that command are globally visible to all subsequently submitted commands.” NVMe Spec page 89.  “A Completion Queue (CQ) is a circular buffer with a fixed slot size used to post status for completed commands.” NVMe Spec page 9.  Note that the references are to a way of implementing a continuous processes and therefore would be understood by one of ordinary skill to teach “greater than one” completions and corresponding queue entries.) and the slave device transmits a CQ tail doorbell to the host and thereby informs the host of the slave device finishing writing the P CQ entries. (“The NVM Express interface is based on a paired Submission and Completion Queue mechanism. Commands are placed by host software into a Submission Queue. Completions are placed into the associated Completion Queue by the controller.” NVMe Spec page 7.  “The controller indicates the most recent SQ entry that has been consumed as part of reporting completions.” NVMe Spec page 284. See also figure 432 on page 284 of the NVMe Spec showing bubble 5 titled “controller writes completion entry, indicates most recent SQ entry fetched”.  “Host software processes the interrupt generated by the controller for command completion(s). . . . Once the host software determines the Completion Queue (CQy) that generated the interrupt: . . . Host software indicates available Completion Queue slots by updating the corresponding Completion Queue Head Doorbell register (CQyHDBL). By updating CQyHDBL, the associated interrupt is cleared.” NVMe Spec page 285.  
The NVMe Spec implies that the slave device updates the completion queue of the host but the description does not make completely clear that the CQ tail is updated.  
Park teaches: “The completion queue CQ may be a queue written to by the data storage device 120. The completion queue CQ may be used to store completion information about commands requested by the host 110.”  Park paragraph 0020.  “After completely processing the command, the controller 121 may write a status of the completed command in a completion queue entry of the host memory 111. The controller 121 may store the status of the completed command in the completion queue entry sequentially in the direction of the arrow. The host 110 may store the status of the completed command in a completion queue entry and may update a position of a completion queue tail. The controller 121 may update a completion queue tail doorbell CQTDBL, which will be described with reference to FIG. 8. Here, the completion queue tail doorbell CQTDBL, which is a value stored in a CQTDBL register, may be a pointer that indicates a completion queue tail.” Park paragraph 0022. See also Park figure 1 showing the CQ tail at the front of the CQ receiving entries from the controller.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Park because this informs the host that operations sent to the device can have been executed, thereby allowing removal of the task as pending in the host, saving space.)
2. The system of claim 1, wherein 
the P CQ entries include a SQ head doorbell message for informing the host of the slave device finishing reading the X SQ entries.  (“For NVMe over PCIe implementations, a command is submitted to the controller when a Submission Queue Tail Doorbell write by the host moves the Submission Queue Tail Pointer past the slot containing the corresponding Submission Queue entry. . . . A command is being processed when the controller and/or namespace state is being accessed or modified by the command (e.g., a Feature setting is being accessed or modified or a logical block is being accessed or modified). . . . A command is completed when a Completion Queue entry for the command has been posted to the corresponding Completion Queue. Upon completion, all controller state and/or namespace state modifications made by that command are globally visible to all subsequently submitted commands.” NVMe Spec page 89.  “The controller indicates the most recent SQ entry that has been consumed as part of reporting completions.” NVMe Spec page 284. See also figure 432 on page 284 of the NVMe Spec showing bubble 5 titled “controller writes completion entry, indicates most recent SQ entry fetched”.  “Host software processes the interrupt generated by the controller for command completion(s). . . . Once the host software determines the Completion Queue (CQy) that generated the interrupt: . . . Host software indicates available Completion Queue slots by updating the corresponding Completion Queue Head Doorbell register (CQyHDBL). By updating CQyHDBL, the associated interrupt is cleared.” NVMe Spec page 285.  )
3. The system of claim 1, wherein 
the slave device CQ entry upper limit is smaller than a host CQ entry upper limit, and the host CQ entry upper limit is indicative maximum CQ entries that the host is capable of processing in a single write operation. (This is obvious over the combination of NVMe Spec and Rao.  Rao teaches: “The maximum size for either an I/O Submission Queue or an I/O Completion Queue is defined as 64 Ki slots, limited by the maximum queue size supported by the controller that is reported in the CAP.MQES field.” NVMe Spec page 65.
The NVMe Spec art does not clearly state that the slave CQ limit is smaller than the host CQ limit.
Rao teaches: “As with the global submission queue, the global completion queue is also larger than the completion queue of each of the storage devices communicatively coupled to the storage management system. In one embodiment, the global completion queue supports at least 128 queues. In another embodiment, the global completion queue supports at least 256 queues. Further, the completion queue of each of the storage devices may not support more than 64 queues. In one embodiment, the completion queue of each of the storage devices does not support more than 32 queues.”  Rao paragraph 0044.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rao as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited portions of the reference above); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (each element in the prior art references would perform the same function combined as they perform separately in the respective references); One of ordinary skill in the art would have recognized that the results of the combination were predictable (one of ordinary skill in the art would have recognized that the results of using a small buffer on the device was predictable). See MPEP § 2143(I)(A).  Note also that It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rao because smaller buffers are generally cheaper and also generally save power.)
5. The system of claim 1, wherein 
transmission between the host and the slave device is based on a Non-Volatile Memory Express (NVMe) protocol.  (See rejection of claim 1.)
6. The system of claim 5, wherein 
the slave device CQ entry upper limit is smaller than a host CQ entry upper limit, (This is obvious over the combination of NVMe Spec and Rao.  NVMe Spec teaches: “The maximum size for either an I/O Submission Queue or an I/O Completion Queue is defined as 64 Ki slots, limited by the maximum queue size supported by the controller that is reported in the CAP.MQES field.” NVMe Spec page 65.  
NVMe Spec implies but does not clearly articulate that the slave device CQ entry upper limit is smaller than that of the host.
Rao teaches: “As with the global submission queue, the global completion queue is also larger than the completion queue of each of the storage devices communicatively coupled to the storage management system. In one embodiment, the global completion queue supports at least 128 queues. In another embodiment, the global completion queue supports at least 256 queues. Further, the completion queue of each of the storage devices may not support more than 64 queues. In one embodiment, the completion queue of each of the storage devices does not support more than 32 queues.” Rao paragraph 0044.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rao as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited portions of the reference above); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (each element in the prior art references would perform the same function combined as they perform separately in the respective references); One of ordinary skill in the art would have recognized that the results of the combination were predictable (one of ordinary skill in the art would have recognized that the results of using a small buffer on the device was predictable). See MPEP § 2143(I)(A).  Note also that It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Rao because smaller buffers are generally cheaper and also generally save power.) the host CQ entry upper limit is indicative of maximum CQ entries that the host is capable of processing in a single write operation, (“The maximum size for either an I/O Submission Queue or an I/O Completion Queue is defined as 64 Ki slots, limited by the maximum queue size supported by the controller that is reported in the CAP.MQES field.” NVMe Spec page 65.  Each Submission Queue entry is a command. Commands are 64 bytes in size.” NVMe Spec page 8.) and the host expects that the slave device SQ entry upper limit is equal to the host SQ entry upper limit according to the NMVe protocol and expects that the slave device CQ entry upper limit is equal to the host CQ entry upper limit.  (What the host “expects” does not require steps to be performed or limit to a particular structure.  “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”  MPEP § 2103.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP § 2111.04.)
10. The method of claim 9, wherein 
the slave device CQ entry upper limit is smaller than a host CQ entry upper limit, and the host CQ entry upper limit is indicative of maximum CQ entries that the host is capable of processing in a single write operation. (See rejection of claim 3.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NVMe Spec, Rao (US 2019/0377516, different assignee), Park (US 2018/0113615), and Benisty (US 10,459,634) 
4. The system of claim 1, wherein 
the slave device uses hardware and firmware to perform the multiple read operations and the multiple write operations, the hardware and the host exchange messages, the firmware processes the X SQ entries and prepares the P CQ entries.  (With respect to the operations themselves, see rejection of claim 1.  With respect to the using of “hardware and firmware to perform . . .” the NVMe Spec teaches: “A firmware slot is a location in the NVM subsystem used to store a firmware image. The NVM subsystem stores from one to seven firmware images.” NVMe Spec page15.  “When modifying a firmware image, the Firmware Commit command verifies that a valid firmware image has been downloaded and commits that revision to a specific firmware slot. The host may select the firmware image to activate on the next Controller Level Reset as part of this command.” NVMe Spec page 111.  Note that the controller is hardware.  The teaching of the NVMe Spec shows the controller (hardware) to run using a firmware image.  A person of ordinary skill in the art would understand this to mean the hardware and firmware are carrying out the operations of the device.
The previously cited art does not expressly state that firmware is used to perform operations.  
Benisty teaches: “Methods, systems, and computer readable media for aggregating completion entries in a nonvolatile storage device are disclosed.” Benisty column 1, lines 48-50.  “The subject matter described herein may be implemented in hardware, software, firmware, or any combination thereof. As such, the terms “function” “node” or “module” as used herein refer to hardware, which may also include software and/or firmware components, for implementing the feature being described.” Benisty column 1 lines 65-68.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Benisty as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the use of firmware improves the device by allowing improvements without the work and cost of changing hardware, effectively allowing improvements in operations after the device is in use).  The prior art contained a known technique that is applicable to the base device (method, or product) (The prior art contained the technique of using firmware to control operations of a device (and updating the firmware), which is applicable the device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill would have known that the use of firmware would have yielded predictable results and resulted in an improved system). See MPEP § 2143(I)(D).)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over NVMe Spec (NVM Express Base Specification Revision 1.4, June 2019) and Rao (US 2019/0377516, different assignee).
7. A method for exchanging messages, the method being performed by a slave device and comprising: 
receiving a submission queue (SQ) tail doorbell from a host to learn that X SQ entries in the host are waiting to be processed, wherein the X is an integer greater than one and not greater than a host SQ entry upper limit; and performing multiple read operations according to the SQ tail doorbell to read the X SQ entries from the host, wherein the slave device reads Y SQ entry/entries from the host at most in each of the multiple read operations, the Y is a positive integer smaller than the X and not greater than a slave device SQ entry upper limit, and the slave device SQ entry upper limit is smaller than the host SQ entry upper limit. (See corresponding portion of the rejection of claim 1.)
8. The method of claim 7, wherein 
transmission between the host and the slave device is based on a Non-Volatile Memory Express (NVMe) protocol.  (See rejection of claim 1.)
Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NVMe Spec (NVM Express Base Specification Revision 1.4, June 2019) and Park (US 2018/0113615).
9. A method for exchanging messages, the method being performed by a slave device and comprising: 
preparing P completion queue (CQ) entries, wherein the P is an integer greater than one; performing multiple write operations to transmit the P CQ entries to a host, wherein the slave device transmits Q CQ entry/entries to the host at most in each of the multiple write operations, (See corresponding portion of the rejection of claim 1.) and the Q is a positive integer smaller than the P and not greater than a slave device CQ entry upper limit; and transmitting a CQ tail doorbell to the host to inform the host of the slave device finishing writing the P CQ entries.  (See corresponding portion of the rejection of claim 1.)
11. The method of claim 9, wherein 
transmission between the host and the slave device is based on a Non-Volatile Memory Express (NVMe) protocol.  (See rejection of claim 1.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
VIRTUALIZATION OF VENDOR SPECIFIC NETWORK INTERFACES OF SELF-VIRTUALIZING INPUT/OUTPUT DEVICE VIRTUAL FUNCTIONS
US 20120124572 A1
"Capabilities may include attributes such as requested, minimum and maximum numbers of firmware-supported transmit completion/submission queues, receive completion queues, receive buffer add queues per receive completion queue, " Paragraph 0108
COMPUTING SYSTEM FOR REDUCING LATENCY BETWEEN SERIALLY CONNECTED ELECTRONIC DEVICES
US 20210049114 A1
"The size of the submission queue 411 may be smaller than the size of the submission queue 311, and the size of the submission queue on the submission queue controller memory buffer 434 may be identical to the size of the submission queue 311. " paragraph 0071.
Savjani (Understanding Firmware Updates: The Whats, Whys, and Hows; 2019)
NA
Savjani teaches: “While hardware design and development is the first phase in creating our devices, the firmware is what ensures a proper functioning of the hardware components. More often than not, our devices are running multiple programs at a time, which will eventually degrade the system performance and will slow the pace of operations. The obvious solution that people consider in such cases is to replace the old, worn out hardware with new parts. The other and the better way out is to update the firmware that the system runs on. Firmware updates are far more cost-effective and simpler when compared to replacing the hardware.”  Savjani page 1.  “Firmware or microcode is basically a set of instructions needed for certain devices to perform the tasks that they were made for. In simpler words, it is the programming that is responsible to run the machine. Unlike software, the firmware is not created to perform specific functions on the hardware, rather it is used to carry out the core functions of the hardware.”  Most of the devices that we are using today can be referred to as a computer-like system on its own. The manufacturers of these devices make continuous improvements to the programs (firmware) that is responsible for efficiently running the device.” Savjani page 2.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139